



SEVENTH AMENDMENT TO LEASE
This Seventh Amendment to Lease (“Amendment”) is entered into, and dated for
reference purposes, as of October 11, 2016 (the “Execution Date”) by and between
METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation (“Landlord”), and
CODEXIS, INC., a Delaware corporation (“Tenant”), with reference to the
following facts (“Recitals”):
A.Landlord and Tenant are the parties to that certain lease which is comprised
of the following (collectively, the “Existing Lease”): that certain Lease, dated
October ___ [sic], 2003, entered into by and between Tenant, as tenant and
Landlord, as landlord (“Original Lease”); as amended by that certain First
Amendment to Lease dated as of June 1, 2004, that certain Second Amendment to
Lease (the “Second Amendment”) dated as of March 9, 2007, that certain Third
Amendment to Lease dated as of March 31, 2008, that certain Fourth Amendment to
Lease dated as of September 17, 2010, that certain Fifth Amendment to Lease
dated March 16, 2011 and that certain Sixth Amendment to Lease dated September
27, 2012 (the “Sixth Amendment”), for certain premises (the “Premises”)
containing approximately 107,159 rentable square feet, comprised of the
following: (i) approximately 11,158 rentable square feet commonly known as 501
Chesapeake Drive, Redwood City, California (the “501 Chesapeake Space”), (ii)
approximately 10,597 rentable square feet commonly known as 200 Penobscot Drive,
Redwood City, California (the “200 Penobscot Space”), (iii) approximately 17,627
rentable square feet commonly known as 220 Penobscot Drive, Redwood City,
California (the “220 Penobscot Space”); (iv) approximately 37,856 rentable
square feet commonly known as 400 Penobscot Drive, Redwood City, California (the
“400 Penobscot Space”), and (v) approximately 29,921 rentable square feet
commonly known as 101 Saginaw Drive, Redwood City, California (the “101 Saginaw
Space”), in the Project (commonly known as Seaport Centre in Redwood City,
California), all as more particularly described in the Existing Lease.
B.    Landlord and Tenant desire to provide for (i) the extension of the Term
solely as to the 501 Chesapeake Space; and (ii) other amendments of the Existing
Lease as more particularly set forth below.
NOW, THEREFORE, in consideration of the foregoing, and of the mutual covenants
set forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
SECTION 1.SCOPE OF AMENDMENT; DEFINED TERMS. Except as expressly provided in
this Amendment, the Existing Lease shall remain in full force and effect. Should
any inconsistency arise between this Amendment and the Existing Lease as to the
specific matters which are the subject of this Amendment, the terms and
conditions of this Amendment shall control. All capitalized terms used in this
Amendment and not defined herein shall have the meanings set forth in the
Existing Lease unless the context clearly requires otherwise; provided, however,
that the term “Lease” as used herein and, from and after the Execution Date, in
the Existing Lease shall refer to the Existing Lease as modified by this
Amendment.
SECTION 2.    REMEASUREMENT. Landlord and Tenant acknowledge and agree that
Landlord has remeasured the project on which the Building is located (the
“Project”), the Building and the 501 Chesapeake Space, and that, according to
such remeasurement: (a) the rentable square footage of the Project is
537,362 rentable square feet and accordingly, effective as of the Execution
Date, all references to the “Rentable Area of the Project” in the Lease are
hereby amended to refer to “537,362 rentable square feet”; (b) the rentable
square footage of Building 3 is 37,718 rentable square feet and accordingly,
effective as of the Execution Date, all references to the “Rentable Area of
Building 3” in the Lease are hereby amended to refer to “37,718 rentable square
feet”; (c) the


1
US-DOCS\73207830.1

--------------------------------------------------------------------------------





rentable square footage of the Phase I is 301,703 rentable square feet and
accordingly, effective as of the Execution Date, all references to the “Rentable
Area of Phase I” in the Lease are hereby amended to refer to “301,703 rentable
square feet”; and (d) the rentable square footage of the 501 Chesapeake Space is
11,020 rentable square feet and accordingly, effective as of the 501
Chesapeake Third Extension Commencement Date (as defined below), and continuing
throughout the 501 Chesapeake Third Extended Term (as defined below), all
references to the “Rentable Area of the Premises” in the Lease are hereby
amended to refer to “11,020 rentable square feet”.
SECTION 3.    EXTENSION OF TERM FOR THE 501 CHESAPEAKE SPACE. Landlord and
Tenant acknowledge and agree that, notwithstanding any provision of the Existing
Lease to the contrary, the current Term, solely with respect to the 501
Chesapeake Space, pursuant to the Existing Lease will expire on January 31,
2017, and that the Term of the Lease solely for the 501 Chesapeake Space is
hereby extended for the period of sixty (60) months (the “501 Chesapeake Third
Extended Term”) commencing on February 1, 2017 (the “501 Chesapeake Third
Extension Commencement Date”) and expiring January 31, 2022 (hereafter, the
“Third Extended 501 Chesapeake Expiration Date”), unless sooner terminated
pursuant to the terms of the Lease. Landlord and Tenant acknowledge and agree
that this Amendment provides all rights and obligations of the parties with
respect to the first option to extend the current Term for the 501 Chesapeake
Space pursuant to Section 7(b) of the Sixth Amendment, whether or not in
accordance with any other provisions, if any, of the Existing Lease regarding
renewal or extension of the 501 Chesapeake Space.
SECTION 4.    MONTHLY BASE RENT FOR 501 CHESAPEAKE THIRD EXTENDED TERM.
Notwithstanding any provision of the Existing Lease to the contrary, commencing
on the 501 Chesapeake Third Extension Commencement Date and continuing through
the Third Extended 501 Chesapeake Expiration Date, the amount of Monthly Base
Rent payable by Tenant for the 501 Chesapeake Space shall be as follows:
Period from/to
Monthly Base Rent
February 1, 2017 ‒ January 31, 2018
$36,366.00
February 1, 2018 ‒ January 31, 2019
$37,456.98
February 1, 2019 ‒ January 31, 2020
$38,580.69
February 1, 2020 ‒ January 31, 2021
$39,738.11
February 1, 2021 ‒ January 31, 2022
$40,930.25



SECTION 5.    TENANT’S SHARE. Notwithstanding any provision of the Existing
Lease to the contrary, during the 501 Chesapeake Third Extended Term, Tenant’s
Building 3 Share, Tenant’s Phase I Share, and Tenant’s Project Share are as
follows:
Tenant’s Building 3 Share: 29.22%
Tenant’s Phase I Share: 3.65%
Tenant’s Project Share: 2.05%


-2-



--------------------------------------------------------------------------------





SECTION 6.    “AS IS” CONDITION. Notwithstanding any provision of the Existing
Lease to the contrary, Tenant is in possession of the 501 Chesapeake Space and
accepts the same in its “AS IS” condition existing on the Execution Date,
without any express or implied representations or warranties of any kind by
Landlord, its brokers, manager or agents, or the employees of any of them
regarding the same; and Landlord shall not have any obligation to construct or
install any tenant improvements or alterations or to pay for any such
construction or installation in any portion of the Premises.
SECTION 7.    EXISTING TENANT ADDITIONS. Tenant shall not be required to remove
any Tenant Additions existing in the 501 Chesapeake Space as of the Execution
Date.
SECTION 8.    OPTION TO EXTEND. Tenant has exercised its first option to extend
the Term of the Lease with respect to the 501 Chesapeake Space and has one
option to extend the Term with respect to the 501 Chesapeake Space remaining
pursuant to Section 7(b) of the Sixth Amendment.
SECTION 9.    NEGOTIATION RIGHT. Landlord and Tenant acknowledge and agree that
the Negotiation Right with respect to 525 Chesapeake Drive has terminated.
SECTION 10.    CHANGE OF ADDRESS. Landlord’s Address set forth in the Basic
Lease Provisions of the Original Lease, as amended by Section 14 of the Second
Amendment, is hereby deleted in its entirety and replaced with the following:
“Metropolitan Life Insurance Company
c/o Seaport Centre Manager
701 Chesapeake Drive
Redwood City, CA 94063

with copies to the following:

Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, CA 94105
Attention: Director, EIM
and

Metropolitan Life Insurance Company
425 Market Street, Suite 1050
San Francisco, CA 94105
Attention: Associate General Counsel”
SECTION 11.    LIMITATION OF LANDLORD’S LIABILITY. Notwithstanding any provision
of the Existing Lease to the contrary (including, without limitation, Section
26.08 of the Original Lease), Tenant agrees, on its behalf and on behalf of its
successors and assigns, that any liability or obligation of Landlord in
connection with this Lease shall only be enforced against Landlord’s equity
interests in the Project up to a maximum of Five Million Dollars ($5,000,000.00)
and in no event against any other assets of the Landlord, or Landlord’s officers


-3-



--------------------------------------------------------------------------------





or directors or partners, and that any liability of Landlord with respect to the
Lease shall be so limited and Tenant shall not be entitled to any judgment in
excess of such amount.
SECTION 12.    TIME OF ESSENCE. Without limiting the generality of any other
provision of the Existing Lease, time is of the essence to each and every term
and condition of this Amendment.
SECTION 13.    BROKERS. Notwithstanding any other provision of the Existing
Lease to the contrary, Tenant represents that in connection with this Amendment
it is represented by Kidder Mathews (“Tenant’s Broker”) and, except for Tenant’s
Broker and Landlord’s Broker identified below, Tenant has not dealt with any
real estate broker, sales person, or finder in connection with this Amendment,
and no such person initiated or participated in the negotiation of this
Amendment. Tenant hereby indemnifies and agrees to protect, defend and hold
Landlord and Newmark Cornish & Carey (“Landlord’s Broker”) harmless from and
against all claims, losses, damages, liability, costs and expenses (including,
without limitation, attorneys’ fees and expenses) by virtue of any broker, agent
or other person claiming a commission or other form of compensation by virtue of
alleged representation of, or dealings or discussions with, Tenant with respect
to the subject matter of this Amendment, except for Landlord’s Broker. Tenant is
not obligated to pay or fund any amount to Landlord’s Broker and Tenant’s
Broker, and Landlord hereby agrees to pay such commission, if any, to which
Landlord’s Broker or Tenant’s Broker is entitled in connection with the subject
matter of this Amendment pursuant to Landlord’s separate written agreement with
Landlord’s Broker and/or Tenant’s Broker, as applicable. The provisions of this
Section shall survive the expiration or earlier termination of the Lease.
SECTION 14.    ATTORNEYS’ FEES. Each party to this Amendment shall bear its own
attorneys’ fees and costs incurred in connection with the discussions preceding,
negotiations for and documentation of this Amendment. In the event that either
party brings any suit or other proceeding with respect to the subject matter or
enforcement of this Amendment or the Lease, the parties acknowledge and agree
that the provisions of Section 11.03 of the Original Lease shall apply.
SECTION 15.    EFFECT OF HEADINGS; RECITALS: EXHIBITS. The titles or headings of
the various parts or sections hereof are intended solely for convenience and are
not intended and shall not be deemed to or in any way be used to modify, explain
or place any construction upon any of the provisions of this Amendment. Any and
all Recitals set forth at the beginning of this Amendment are true and correct
and constitute a part of this Amendment as if they had been set forth as
covenants herein. Exhibits, schedules, plats and riders hereto which are
referred to herein are a part of this Amendment.
SECTION 16.    ENTIRE AGREEMENT; AMENDMENT. This Amendment taken together with
the Existing Lease, together with all exhibits, schedules, riders and addenda to
each, constitutes the full and complete agreement and understanding between the
parties hereto and shall supersede all prior communications, representations,
understandings or agreements, if any, whether oral or written, concerning the
subject matter contained in this Amendment and the Existing Lease, as so
amended, and no provision of the Lease as so amended may be modified, amended,
waived or discharged, in whole or in part, except by a written instrument
executed by all of the parties hereto.
SECTION 17.    OFAC. Landlord advises Tenant hereby that the purpose of this
Section is to provide to the Landlord information and assurances to enable
Landlord to comply with the law relating to OFAC.


-4-



--------------------------------------------------------------------------------





Tenant hereby represents, warrants and covenants to Landlord, either that (i)
Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (a) controls Tenant or (b) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.
If, in connection with the Lease, there is one or more guarantors of Tenant’s
obligations under the Lease, then Tenant further represents, warrants and
covenants either that (i) any such guarantor is a Regulated Entity or (ii)
neither guarantor nor any person or entity that directly or indirectly (a)
controls such guarantor or (b) has an ownership interest in such guarantor of
twenty-five percent (25%) or more, appears on the OFAC List.
Tenant covenants that during the term of the Lease to provide to Landlord
information reasonably requested by Landlord including without limitation,
organizational structural charts and organizational documents which Landlord may
deem to be necessary (“Tenant OFAC Information”) in order for Landlord to
confirm Tenant’s continuing compliance with the provisions of this Section.
Tenant represents and warrants that the Tenant OFAC Information it has provided
or to be provided to Landlord or Landlord’s Broker in connection with the
execution of this Amendment is true and complete.
SECTION 18.    RATIFICATION. Tenant represents to Landlord that: (a) the
Existing Lease is in full force and effect and has not been modified except as
provided by this Amendment; (b) as of the Execution Date, there are no uncured
defaults or unfulfilled obligations on the part of Landlord or Tenant; and (c)
Tenant is currently in possession of the entire Premises as of the Execution
Date, and neither the Premises, nor any part thereof, is occupied by any
subtenant or other party other than Tenant (except for any subleases that have
been consented to by Landlord in writing).
SECTION 19.    AUTHORITY. Each party represents and warrants to the other that
it has full authority and power to enter into and perform its obligations under
this Amendment, that the person executing this Amendment is fully empowered to
do so, and that no consent or authorization is necessary from any third party.
Landlord may request that Tenant provide Landlord evidence of Tenant’s
authority.
SECTION 20.    DISCLOSURE REGARDING CERTIFIED ACCESS SPECIALIST. Pursuant to
California Civil Code Section 1938, Landlord hereby notifies Tenant that as of
the date of this Amendment, the Premises has not undergone inspection by a
“Certified Access Specialist” to determine whether the Premises meet all
applicable construction-related accessibility standards under California Civil
Code Section 55.53.
SECTION 21.    ENERGY UTILITY USAGE. If Tenant is billed directly by a public
utility with respect to Tenant’s energy usage at the Premises, then, upon
request, Tenant shall provide monthly energy utility usage for the Premises to
Landlord for the period of time requested by Landlord (in electronic or paper
format) or, at Landlord’s option, provide any written authorization or other
documentation required for Landlord to request information regarding Tenant’s
energy usage with respect to the Premises directly from the applicable utility
company.


-5-



--------------------------------------------------------------------------------







SECTION 22.    COUNTERPARTS. This Amendment may be executed in duplicates or
counterparts, or both, and such duplicates or counterparts together shall
constitute but one original of the Amendment, and the signature of any party to
any counterpart shall be deemed a signature to, and may be appended to, any
other counterpart. Each duplicate and counterpart shall be equally admissible in
evidence, and each original shall fully bind each party who has executed it.
[Signature Page Follows]


-6-



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.
TENANT:
CODEXIS, INC.,
a Delaware corporation
By:          /s/ John J. Nicols   
 
Print Name: John J. Nicols
 
Title: President and CEO
 
 
LANDLORD:
METROPOLITAN LIFE INSURANCE COMPANY,
a New York corporation
By:          /s/ Leland Low   
 
Print Name: Leland Low
 
Title: Director





-7-

